Table of Contents

 

          Page


--------------------------------------------------------------------------------

1.   

SECURITY FOR OBLIGATIONS

   2 2.   

DEFINITIONS

   3 3.   

PLEDGE OF SECURITIES, ETC.

   6     

3.1 Pledge

   6     

3.2 Procedures

   9     

3.3 Subsequently Acquired Collateral

   11     

3.4 Transfer Taxes

   11     

3.5 Certain Representations and Warranties Regarding the Collateral

   12 4.   

APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.

   12 5.   

VOTING, ETC., WHILE NO EVENT OF DEFAULT

   12 6.   

DIVIDENDS AND OTHER DISTRIBUTIONS

   13 7.   

REMEDIES IN CASE OF AN EVENT OF DEFAULT

   13 8.   

REMEDIES, CUMULATIVE, ETC.

   15 9.   

APPLICATION OF PROCEEDS

   15 10.   

PURCHASERS OF COLLATERAL

   15 11.   

INDEMNITY

   16 12.   

PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER

   16 13.   

FURTHER ASSURANCES; POWER-OF-ATTORNEY

   17 14.   

THE PLEDGEE AS COLLATERAL AGENT

   18 15.   

TRANSFER BY THE PLEDGORS

   18 16.   

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS

   18 17.   

LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION; ORGANIZATIONAL
IDENTIFICATION NUMBERS; CHANGES THERETO; ETC.

   20 18.   

PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.

   21

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page


--------------------------------------------------------------------------------

19.   

SALE OF COLLATERAL WITHOUT REGISTRATION

   21 20.   

TERMINATION; RELEASE

   22 21.   

NOTICES, ETC.

   24 22.   

WAIVER; AMENDMENT

   24 23.   

SUCCESSORS AND ASSIGNS

   25 24.   

HEADINGS DESCRIPTIVE

   25 25.   

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

   25 26.   

PLEDGOR’S DUTIES

   26 27.   

COUNTERPARTS

   26 28.   

SEVERABILITY

   26 29.   

RECOURSE

   27 30.   

ADDITIONAL PLEDGORS

   27 31.   

LIMITED OBLIGATIONS

   27 32.   

RELEASE OF PLEDGORS

   27

 

ANNEX A

   -    SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION, LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

ANNEX B

   -    SCHEDULE OF SUBSIDIARIES

ANNEX C

   -    SCHEDULE OF STOCK

ANNEX D

   -    SCHEDULE OF NOTES

ANNEX E

   -    SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

ANNEX F

   -    SCHEDULE OF PARTNERSHIP INTERESTS

ANNEX G

   -    SCHEDULE OF CHIEF EXECUTIVE OFFICES

ANNEX H

   -    FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES, LIMITED LIABILITY
COMPANY INTERESTS AND PARTNERSHIP INTERESTS

 

ii



--------------------------------------------------------------------------------

Exhibit 10.4

 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT (as amended, modified, restated and/or supplemented from time
to time, this “Agreement”), dated as of July 7, 2004, among each of the
undersigned pledgors (each, a “Pledgor” and, together with any other entity that
becomes a pledgor hereunder pursuant to Section 30 hereof, the “Pledgors”) and
Deutsche Bank Trust Company Americas, as collateral agent (together with any
successor collateral agent, the “Pledgee”), for the benefit of the Secured
Creditors (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, BCO Holding Company, a Delaware Corporation (“Holdings”), BWAY
Corporation, a Delaware Corporation (the “Borrower”), the lenders party thereto
from time to time (the “Lenders”), Deutsche Bank Securities Inc. and J.P. Morgan
Securities Inc., as Joint Lead Arrangers, and Deutsche Bank Trust Company
Americas, as administrative agent (together with any successor administrative
agent, the “Administrative Agent”) have entered into a Credit Agreement, dated
as of July 7, 2004 (as amended, modified, restated and/or supplemented from time
to time, the “Credit Agreement”), providing for the making of Loans to, and the
issuance of, and participation in, Letters of Credit for the account of the
Borrower, all as contemplated therein (the Lenders, each Issuing Lender, the
Administrative Agent, the Collateral Agent, each other Agent and the Pledgee are
herein called the “Lender Creditors”);

 

WHEREAS, the Borrower and/or one or more of its Subsidiaries may at any time and
from time to time enter into one or more Interest Rate Protection Agreements
with one or more Lenders or any affiliate thereof (each such Lender or
affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”);

 

WHEREAS, pursuant to the Holdings Guaranty, Holdings has guaranteed to the
Secured Creditors the payment when due of all Guaranteed Obligations as
described therein;

 

WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations as described therein;

 

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Interest Rate Protection Agreements that each Pledgor shall have executed and
delivered to the Pledgee this Agreement; and

 



--------------------------------------------------------------------------------

WHEREAS, each Pledgor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower and/or one or more of its Subsidiaries of Interest Rate Protection
Agreements and, accordingly, desires to execute this Agreement in order to
satisfy the condition described in the preceding paragraph and to induce the
Lenders to make Loans to the Borrower and issue, and/or participate in, Letters
of Credit for the account of the Borrower and the Other Creditors to enter into
Interest Rate Protection Agreements with the Borrower and/or one or more of its
Subsidiaries;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:

 

1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:

 

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, unpaid principal, premium, if any, interest
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor or any Subsidiary thereof at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding), reimbursement
obligations under Letters of Credit, fees, costs and indemnities) of such
Pledgor owing to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, the Credit Agreement and
the other Credit Documents to which such Pledgor is a party (including, in the
case of each Pledgor that is a Guarantor, all such obligations, liabilities and
indebtedness of such Pledgor under its Guaranty) and the due performance and
compliance by such Pledgor with all of the terms, conditions and agreements
contained in the Credit Agreement and in such other Credit Documents (all such
obligations, liabilities and indebtedness under this clause (i), except to the
extent consisting of obligations, liabilities or indebtedness with respect to
Interest Rate Protection Agreements, entitled to the benefits of this Agreement
being herein collectively called the “Credit Document Obligations”);

 

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Pledgor to the Other Creditors
now existing or hereafter incurred under, arising out of or in connection with
any Interest Rate Protection Agreement, whether such Interest Rate Protection
Agreement is now in existence or hereinafter arising (including, in the case of
a Pledgor that is a Guarantor, all obligations, liabilities and indebtedness of

 



--------------------------------------------------------------------------------

such Pledgor under its Guaranty in respect of the Interest Rate Protection
Agreements), and the due performance and compliance by such Pledgor with all of
the terms, conditions and agreements contained in each such Interest Rate
Protection Agreement (all such obligations, liabilities and indebtedness under
this clause (ii) being herein collectively called the “Other Obligations”);

 

(iii) any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

 

(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Pledgor referred to in clauses
(i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs;

 

(v) all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 11 of this Agreement; and

 

(vi) all amounts owing to any Agent or any of its affiliates pursuant to any of
the Credit Documents in its capacity as such;

 

all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (vi) of this Section 1 being herein collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

 

2. DEFINITIONS.

 

(a) Unless otherwise defined herein, all capitalized terms used herein and
defined in the Credit Agreement shall be used herein as therein defined.
Reference to singular terms shall include the plural and vice versa.

 

(b) The following capitalized terms used herein shall have the definitions
specified below:

 

“Administrative Agent” shall have the meaning set forth in the recitals hereto.

 

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.

 

“Agreement” shall have the meaning set forth in the first paragraph hereof.

 

“Borrower” shall have the meaning set forth in the recitals hereto.

 

“Certificated Security” shall have the meaning given such term in Section
8-102(a)(4) of the UCC.

 



--------------------------------------------------------------------------------

“Clearing Corporation” shall have the meaning given such term in Section
8-102(a)(5) of the UCC.

 

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

 

“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor to which Collateral may be credited.

 

“Credit Agreement” shall have the meaning set forth in the recitals hereto.

 

“Credit Document Obligations” shall have the meaning set forth in Section 1(i)
hereof.

 

“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock.”

 

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

 

“Exempted Foreign Entity” shall mean any Foreign Corporation and any limited
liability company organized under the laws of a jurisdiction other than the
United States or any State or Territory thereof that, in any such case, is
treated as a corporation or an association taxable as a corporation for U.S.
Federal income tax purposes.

 

“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.

 

“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock”.

 

“Holdings” shall have the meaning set forth in the recitals hereto.

 

“Indemnitees” shall have the meaning set forth in Section 11 hereof.

 

“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.

 

“Investment Property” shall have the meaning given such term in Section
9-102(a)(49) of the UCC.

 

“Lender Creditors” shall have the meaning set forth in the recitals hereto.

 

“Lenders” shall have the meaning set forth in the recitals hereto.

 

“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any Pledgor or represented by any Limited
Liability Company Interest.

 



--------------------------------------------------------------------------------

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company.

 

“Location” of any Pledgor has the meaning given such term in Section 9-307 of
the UCC.

 

“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.

 

“Notes” shall mean (x) all intercompany notes at any time issued to each Pledgor
and (y) all other promissory notes from time to time issued to, or held by, each
Pledgor.

 

“Obligations” shall have the meaning set forth in Section 1 hereof.

 

“Other Creditors” shall have the meaning set forth in the recitals hereto.

 

“Other Obligations” shall have the meaning set forth in Section 1(ii) hereof.

 

“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any Pledgor or
represented by any Partnership Interest.

 

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.

 

“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.

 

“Pledgee” shall have the meaning set forth in the first paragraph hereof.

 

“Pledgor” shall have the meaning set forth in the first paragraph hereof.

 

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.

 

“Registered Organization” shall have the meaning given such term in Section
9-102(a)(70) of the UCC.

 

“Required Lenders” shall have the meaning given such term in the Credit
Agreement.

 

“Required Secured Creditors” shall have the meaning provided in the Security
Agreement.

 

“Secured Creditors” shall have the meaning set forth in the recitals hereto.

 



--------------------------------------------------------------------------------

“Secured Debt Agreements” shall mean and includes (x) this Agreement, (y) the
other Credit Documents and (z) the Interest Rate Protection Agreements entered
into with any Other Creditors.

 

“Securities Account” shall have the meaning given such term in Section 8-501(a)
of the UCC.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

 

“Securities Intermediary” shall have the meaning given such term in Section
8-102(a)(14) of the UCC.

 

“Security” and “Securities” shall have the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock and all
Notes.

 

“Security Entitlement” shall have the meaning given such term in Section
8-102(a)(17) of the UCC.

 

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State or territory thereof or the District of
Columbia (each, a “Domestic Corporation”), all of the issued and outstanding
shares of capital stock of any Domestic Corporation at any time owned by any
Pledgor and (y) with respect to corporations not Domestic Corporations (each, a
“Foreign Corporation”), all of the issued and outstanding shares of capital
stock of any Foreign Corporation at any time owned by any Pledgor.

 

“Termination Date” shall have the meaning set forth in Section 20 hereof.

 

“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time; provided that all references herein to specific Sections
or subsections of the UCC are references to such Sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof.

 

“Uncertificated Security” shall have the meaning given such term in Section
8-102(a)(18) of the UCC.

 

“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.

 

3. PLEDGE OF SECURITIES, ETC.

 

3.1 Pledge.

 

To secure the Obligations now or hereafter owed or to be performed by such
Pledgor, each Pledgor does hereby grant, pledge and assign to the Pledgee for
the benefit of the

 



--------------------------------------------------------------------------------

Secured Creditors, and does hereby create a continuing security interest
(subject to those Liens permitted to exist with respect to the Collateral
pursuant to the terms of all Secured Debt Agreements then in effect) in favor of
the Pledgee for the benefit of the Secured Creditors in, all of its right, title
and interest in and to the following, whether now existing or hereafter from
time to time acquired (collectively, the “Collateral”):

 

(a) each of the Collateral Accounts (to the extent a security interest therein
is not created pursuant to the Security Agreement), including any and all assets
of whatever type or kind deposited by such Pledgor in any such Collateral
Account, whether now owned or hereafter acquired, existing or arising,
including, without limitation, all Financial Assets, Investment Property,
monies, checks, drafts, Instruments, Securities or interests therein of any type
or nature deposited or required by the Credit Agreement or any other Secured
Debt Agreement to be deposited in such Collateral Account, and all investments
and all certificates and other Instruments (including depository receipts, if
any) from time to time representing or evidencing the same, and all dividends,
interest, distributions, cash and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing;

 

(b) all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities;

 

(c) all Limited Liability Company Interests owned by such Pledgor from time to
time and all of its right, title and interest in each limited liability company
to which each such Limited Liability Company Interest relates, whether now
existing or hereafter acquired, including, without limitation, to the fullest
extent permitted under the terms and provisions of the documents and agreements
governing such Limited Liability Company Interests and applicable law:

 

(A) all its capital therein and its interest in all profits, income, surpluses,
losses, Limited Liability Company Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Limited Liability
Company Interests;

 

(B) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

 

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company
agreement or operating agreement, or at law or otherwise in respect of such
Limited Liability Company Interests;

 

(D) all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;

 



--------------------------------------------------------------------------------

(E) all of such Pledgor’s rights under any limited liability company agreement
or operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such Limited
Liability Company Interests, including any power to terminate, cancel or modify
any such limited liability company agreement or operating agreement, to execute
any instruments and to take any and all other action on behalf of and in the
name of any of such Pledgor in respect of such Limited Liability Company
Interests and any such limited liability company, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Limited Liability Company Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and

 

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

 

(d) all Partnership Interests owned by such Pledgor from time to time and all of
its right, title and interest in each partnership to which each such Partnership
Interest relates, whether now existing or hereafter acquired, including, without
limitation, to the fullest extent permitted under the terms and provisions of
the documents and agreements governing such Partnership Interests and applicable
law:

 

(A) all its capital therein and its interest in all profits, income, surpluses,
losses, Partnership Assets and other distributions to which such Pledgor shall
at any time be entitled in respect of such Partnership Interests;

 

(B) all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

 

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership agreement or
operating agreement, or at law or otherwise in respect of such Partnership
Interests;

 

(D) all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;

 

(E) all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership

 



--------------------------------------------------------------------------------

Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

 

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

 

(e) all Financial Assets and Investment Property owned by such Pledgor from time
to time;

 

(f) all Security Entitlements owned by such Pledgor from time to time in any and
all of the foregoing; and

 

(g) all Proceeds of any and all of the foregoing;

 

provided that (x) Collateral shall not include, and no Pledgor shall be required
at any time to pledge hereunder, more than 65% of the total combined voting
power of all classes of Voting Equity Interests of any Exempted Foreign Entity
(and it is acknowledged and agreed that if more than 65% of the total combined
voting power of all classes of Voting Equity Interest of any Exempted Foreign
Entity is delivered to the Pledgee, the Pledgee shall have a security interest
in such Voting Equity Interest only up to an amount equal to 65% of all of the
total combined voting power of all classes of Voting Equity Interest) and (y)
each Pledgor shall be required to pledge hereunder 100% of the Non-Voting Equity
Interests of each Exempted Foreign Entity at any time and from time to time
acquired by such Pledgor, which Non-Voting Equity Interests shall not be subject
to the limitations described in preceding clause (x).

 

3.2 Procedures.

 

(a) To the extent that any Pledgor at any time or from time to time owns,
acquires or obtains any right, title or interest in any Collateral, such
Collateral shall automatically (and without the taking of any action by such
Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in addition
thereto, such Pledgor shall (to the extent provided below) take the following
actions as set forth below (as promptly as practicable and, in any event, within
10 Business Days after it obtains such Collateral) for the benefit of the
Pledgee and the other Secured Creditors:

 

(i) with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Pledgor

 



--------------------------------------------------------------------------------

shall physically deliver such Certificated Security to the Pledgee, endorsed to
the Pledgee or endorsed in blank to the extent the interests represented by such
Certificated Security are required to be pledged hereunder;

 

(ii) with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall cause the issuer of such Uncertificated
Security to duly authorize, execute, and deliver to the Pledgee, an agreement
for the benefit of the Pledgee and the other Secured Creditors substantially in
the form of Annex H hereto (appropriately completed to the satisfaction of the
Pledgee and with such modifications, if any, as shall be reasonably satisfactory
to the Pledgee) pursuant to which such issuer agrees to comply with any and all
instructions originated by the Pledgee without further consent by the registered
owner and not to comply with instructions regarding such Uncertificated Security
(and any Partnership Interests and Limited Liability Company Interests issued by
such issuer) originated by any other Person other than a court of competent
jurisdiction;

 

(iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Pledgor shall promptly notify the Pledgee thereof and shall promptly take (x)
all actions required (i) to comply with the applicable rules of such Clearing
Corporation or Securities Intermediary and (ii) to perfect the security interest
of the Pledgee under applicable law (including, in any event, under Sections
9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and (y) such other actions
as the Pledgee deems necessary or desirable to effect the foregoing;

 

(iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, the procedure set forth in Section 3.2(a)(i) hereof, and (2) if such
Partnership Interest or Limited Liability Company Interest is not represented by
a certificate or is not a Security for purposes of the UCC, the procedure set
forth in Section3.2(a)(ii) hereof;

 

(v) with respect to any Note (other than a Note which (i) is not an intercompany
note and (ii) does not have a principal amount in excess of $300,000), physical
delivery of such Note to the Pledgee, endorsed in blank, or, at the request of
the Pledgee, endorsed to the Pledgee; and

 

(vi) with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof, (i) establishment by the Pledgee of a cash account in the
name of such Pledgor over which the Pledgee shall have “control” within the
meaning of the UCC and at any time any Default or Event of Default is in
existence no withdrawals or transfers may be made therefrom by any Person except
with the prior written consent of the Pledgee and (ii) deposit of such cash in
such cash account.

 



--------------------------------------------------------------------------------

(b) In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, each Pledgor shall take the following additional actions with respect to
the Collateral:

 

(i) with respect to all Collateral of such Pledgor whereby or with respect to
which the Pledgee may obtain “control” thereof within the meaning of Section
8-106 of the UCC (or under any provision of the UCC as same may be amended or
supplemented from time to time, or under the laws of any relevant State other
than the State of New York), such Pledgor shall take all actions as may be
reasonably requested from time to time by the Pledgee so that “control” of such
Collateral is obtained and at all times held by the Pledgee; and

 

(ii) each Pledgor shall from time to time cause appropriate financing statements
(on appropriate forms) under the Uniform Commercial Code as in effect in the
various relevant States, covering all Collateral hereunder (with the form of
such financing statements to be reasonably satisfactory to the Pledgee), to be
filed in the relevant filing offices so that at all times the Pledgee’s security
interest in all Investment Property and other Collateral which can be perfected
by the filing of such financing statements (in each case to the maximum extent
perfection by filing may be obtained under the laws of the relevant States,
including, without limitation, Section 9-312(a) of the UCC) is so perfected.

 

3.3 Subsequently Acquired Collateral.

 

If any Pledgor shall acquire (by purchase, stock dividend, distribution or
otherwise) any additional Collateral at any time or from time to time after the
date hereof, (i) such Collateral shall automatically (and without any further
action being required to be taken) be subject to the pledge and security
interests created pursuant to Section 3.1 hereof and, furthermore, such Pledgor
will thereafter take (or cause to be taken) all action (as promptly as
practicable and, in any event, within 10 Business Days after it obtains such
Collateral) with respect to such Collateral in accordance with the procedures
set forth in Section 3.2 hereof, and will promptly thereafter deliver to the
Pledgee (i) a certificate executed by an authorized officer of such Pledgor
describing such Collateral and certifying that the same has been duly pledged in
favor of the Pledgee (for the benefit of the Secured Creditors) hereunder and
(ii) supplements to Annexes A through G hereto as are necessary to cause such
Annexes to be complete and accurate at such time. Without limiting the
foregoing, each Pledgor shall be required to pledge hereunder the Equity
Interests of any Exempted Foreign Entity at any time and from time to time after
the date hereof acquired by such Pledgor, provided that (x) no Pledgor shall be
required at any time to pledge hereunder more than 65% of the total combined
voting power of all classes of Voting Equity Interests of any Exempted Foreign
Entity and (y) each Pledgor shall be required to pledge hereunder 100% of the
Non-Voting Equity Interests of each Exempted Foreign Entity at any time and from
time to time acquired by such Pledgor.

 

3.4 Transfer Taxes.

 

Each pledge of Collateral under Section 3.1 or Section 3.3 hereof shall be
accompanied by any transfer tax stamps required in connection with the pledge of
such Collateral.

 



--------------------------------------------------------------------------------

3.5 Certain Representations and Warranties Regarding the Collateral.

 

Each Pledgor represents and warrants that on the date hereof: (i) each
Subsidiary of such Pledgor, and the direct ownership thereof, is listed in Annex
B hereto; (ii) the Stock (and any warrants or options to purchase Stock) held by
such Pledgor consists of the number and type of shares of the stock (or warrants
or options to purchase any stock) of the corporations as described in Annex C
hereto; (iii) such Stock referenced in clause (ii) of this paragraph constitutes
that percentage of the issued and outstanding capital stock of the issuing
corporation as is set forth in Annex C hereto; (iv) the Notes held by such
Pledgor consist of the promissory notes described in Annex D hereto where such
Pledgor is listed as the lender; (v) the Limited Liability Company Interests
held by such Pledgor consist of the number and type of interests of the Persons
described in Annex E hereto; (vi) each such Limited Liability Company Interest
referenced in clause (v) of this paragraph constitutes that percentage of the
issued and outstanding equity interest of the issuing Person as set forth in
Annex E hereto; (vii) the Partnership Interests held by such Pledgor consist of
the number and type of interests of the Persons described in Annex F hereto;
(viii) each such Partnership Interest referenced in clause (viii) of this
paragraph constitutes that percentage or portion of the entire partnership
interest of the Partnership as set forth in Annex F hereto; (ix) the exact
address of each chief executive office of such Pledgor is listed on Annex G
hereto; (x) the Pledgor has complied with the respective procedure set forth in
Section 3.2(a) hereof with respect to each item of Collateral described in
Annexes C through F hereto; and (xi) on the date hereof, such Pledgor owns no
other Securities, Stock, Notes, Limited Liability Company Interests or
Partnership Interests.

 

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.

 

The Pledgee shall have the right to appoint one or more sub-agents for the
purpose of retaining physical possession of the Collateral, which may be held
(in the reasonable discretion of the Pledgee) in the name of the relevant
Pledgor, endorsed or assigned in blank or in favor of the Pledgee or any nominee
or nominees of the Pledgee or a sub-agent appointed by the Pledgee.

 

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT.

 

Unless and until there shall have occurred and be continuing any Event of
Default under the Credit Agreement, each Pledgor shall be entitled to exercise
any and all voting and other consensual rights pertaining to the Collateral
owned by it, and to give consents, waivers or ratifications in respect thereof;
provided that, in each case, no vote shall be cast or any consent, waiver or
ratification given or any action taken or omitted to be taken which would
violate, result in a breach of any covenant contained in, or be inconsistent
with any of the terms of any Secured Debt Agreement, or which could reasonably
be expected to have the effect of impairing the value of the Collateral or any
part thereof or the position or interests of the Pledgee or any other Secured
Creditor in the Collateral, unless expressly permitted by the terms of the
Secured Debt Agreements. All such rights of each Pledgor to vote and to give
consents, waivers and ratifications shall cease in case an Event of Default has
occurred and is continuing, and Section 7 hereof shall become applicable.

 



--------------------------------------------------------------------------------

6. DIVIDENDS AND OTHER DISTRIBUTIONS.

 

Unless and until there shall have occurred and be continuing an Event of Default
and, other than in the case of an Event of Default under Section 10.05 of the
Credit Agreement, the Pledgee shall have given notice of its intent to exercise
such rights to the Pledgor, all cash dividends, cash distributions, cash
Proceeds and other cash amounts payable in respect of the Collateral shall be
paid to the respective Pledgor, provided, that all cash dividends payable in
respect of the Pledged Stock which are reasonably determined by the Pledgee to
represent in whole or in part an extraordinary, liquidating or other
distribution in return of capital shall be paid, to the extent so determined to
represent an extraordinary, liquidating or other distribution in return of
capital, to the Pledgee and retained by it as part of the Collateral. While this
Agreement is in effect, the Pledgee shall be entitled to receive directly, and
to retain as part of the Collateral:

 

(i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;

 

(ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Pledgor so long as no Event of Default then exists))
paid or distributed in respect of the Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and

 

(iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.

 

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement. All dividends, distributions or
other payments which are received by any Pledgor contrary to the provisions of
this Section 6 or Section 7 hereof shall be received in trust for the benefit of
the Pledgee, shall be segregated from other property or funds of such Pledgor
and shall be forthwith paid over to the Pledgee as Collateral in the same form
as so received (with any necessary endorsement).

 

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT.

 

If there shall have occurred and be continuing an Event of Default, then and in
every such case, the Pledgee shall be entitled to exercise all of the rights,
powers and remedies (whether vested in it by this Agreement, any other Secured
Debt Agreement or by law) for the protection and enforcement of its rights in
respect of the Collateral, and the Pledgee shall be entitled to exercise all the
rights and remedies of a secured party under the UCC as in effect in any
relevant jurisdiction and also shall be entitled, without limitation, to
exercise the following

 



--------------------------------------------------------------------------------

rights, with each Pledgor hereby agreeing that the rights set forth in clauses
(i), (ii), (iii), (iv) and (vi) below are commercially reasonable:

 

(i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;

 

(ii) to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;

 

(iii) to accelerate any Pledged Note which may be accelerated in accordance with
its terms, and take any other lawful action to collect upon any Pledged Note
(including, without limitation, to make any demand for payment thereon);

 

(iv) to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);

 

(v) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and at such time or times, at such place or places and on such
terms as the Pledgee may, in compliance with any mandatory requirements of
applicable law, determine to be commercially reasonable, provided at least 10
days’ written notice of the time and place of any such sale shall be given to
the respective Pledgor. The Pledgee shall not be obligated to make any such sale
of Collateral regardless of whether any such notice of sale has theretofore been
given. Each Pledgor hereby waives and releases to the fullest extent permitted
by law any right or equity of redemption with respect to the Collateral, whether
before or after sale hereunder, and all rights, if any, of marshalling the
Collateral and any other security or the Obligations or otherwise. At any such
sale, unless prohibited by applicable law, the Pledgee on behalf of the Secured
Creditors may bid for and purchase all or any part of the Collateral so sold
free from any such right or equity of redemption. Neither the Pledgee nor any
other Secured Creditor shall be liable for failure to collect or realize upon
any or all of the Collateral or for any delay in so doing nor shall any of them
be under any obligation to take any action whatsoever with regard thereto; and

 

(vi) to set off any and all Collateral against any and all Obligations, and to
withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.

 



--------------------------------------------------------------------------------

It is understood and agreed that in respect of Collateral consisting of
Uncertificated Securities, Partnership Interests and Limited Liability Company
Interests subject of an agreement substantially in the form of Annex H and as
described in Section 3.2(ii), unless an Event of Default has occurred and is
continuing, the Pledgee shall not deliver to the issuer of such Uncertificated
Securities, Partnership Interests or Limited Liability Company Interests, as the
case may be, a notice stating that the Pledgee is exercising exclusive control
of such Uncertificated Securities, Partnership Interests or Limited Liability
Company Interests, as the case may be, under, and as described in such
respective agreement.

 

8. REMEDIES, CUMULATIVE, ETC.

 

Each and every right, power and remedy of the Pledgee provided for in this
Agreement or in any other Secured Debt Agreement, or now or hereafter existing
at law or in equity or by statute shall be cumulative and concurrent and shall
be in addition to every other such right, power or remedy. The exercise or
beginning of the exercise by the Pledgee or any other Secured Creditor of any
one or more of the rights, powers or remedies provided for in this Agreement or
any other Secured Debt Agreement or now or hereafter existing at law or in
equity or by statute or otherwise shall not preclude the simultaneous or later
exercise by the Pledgee or any other Secured Creditor of all such other rights,
powers or remedies, and no failure or delay on the part of the Pledgee or any
other Secured Creditor to exercise any such right, power or remedy shall operate
as a waiver thereof. Notice to or demand on any Pledgor in any case shall
entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Pledgee or any
other Secured Creditor to any other or further action in any circumstances
without notice or demand. The Secured Creditors agree that this Agreement may be
enforced only by the action of the Pledgee, in each case, acting upon the
instructions of the Required Secured Creditors, and that no other Secured
Creditor shall have any right individually to seek to enforce or to enforce this
Agreement or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Pledgee for the benefit of the Secured Creditors upon the terms of this
Agreement and the Security Agreement.

 

9. APPLICATION OF PROCEEDS.

 

(a) All monies collected by the Pledgee upon any sale or other disposition of
the Collateral pursuant to the terms of this Agreement, together with all other
monies received by the Pledgee hereunder, shall be applied in the manner
provided in the Security Agreement.

 

(b) It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to its Obligations to the extent of any deficiency
between the amount of the proceeds of the Collateral pledged by it hereunder and
the aggregate amount of such Obligations.

 

10. PURCHASERS OF COLLATERAL.

 

Upon any sale of the Collateral by the Pledgee hereunder (whether by virtue of
the power of sale herein granted, pursuant to judicial process or otherwise),
the receipt of the Pledgee or the officer making such sale shall be a sufficient
discharge to the purchaser or

 



--------------------------------------------------------------------------------

purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Pledgee or such officer or be answerable in any way for the
misapplication or nonapplication thereof.

 

11. INDEMNITY.

 

Each Pledgor jointly and severally agrees (i) to indemnify, reimburse and hold
harmless the Pledgee and each other Secured Creditor and their respective
successors, assigns, employees, agents and affiliates (individually an
“Indemnitee”, and collectively, the “Indemnitees”) from and against any and all
obligations, damages, injuries, penalties, claims, demands, losses, judgments
and liabilities (including, without limitation, liabilities for penalties) of
whatsoever kind or nature, and (ii) to reimburse each Indemnitee for all
reasonable costs, expenses and disbursements, including reasonable attorneys’
fees and expenses, in each case arising out of or resulting from this Agreement
or the exercise by any Indemnitee of any right or remedy granted to it hereunder
or under any other Secured Debt Agreement (but excluding any obligations,
damages, injuries, penalties, claims, demands, losses, judgments and liabilities
(including, without limitation, liabilities for penalties) or expenses and
disbursements of whatsoever kind or nature to the extent incurred or arising by
reason of gross negligence or willful misconduct of the respective Indemnitee,
any Affiliate of such Indemnitee, or any of their respective directors,
officers, employees, representatives, agents, Affiliates, trustees or investment
advisors (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). In no event shall the Pledgee hereunder be liable, in
the absence of gross negligence or willful misconduct on its part (as determined
by a court of competent jurisdiction in a final and non-appealable decision),
for any matter or thing in connection with this Agreement other than to account
for monies or other property actually received by it in accordance with the
terms hereof. If and to the extent that the obligations of any Pledgor under
this Section 11 are unenforceable for any reason, such Pledgor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law. The indemnity obligations
of each Pledgor contained in this Section 11 shall continue in full force and
effect notwithstanding the full payment of all the Notes issued under the Credit
Agreement, the termination of all Interest Rate Protection Agreements and
Letters of Credit, and the payment of all other Obligations and notwithstanding
the discharge thereof.

 

12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.

 

(a) Nothing herein shall be construed to make the Pledgee or any other Secured
Creditor liable as a member of any limited liability company or as a partner of
any partnership and neither the Pledgee nor any other Secured Creditor by virtue
of this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or as a partner in any partnership. The parties hereto
expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or a Partnership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the Pledgee, any other Secured Creditor, any
Pledgor and/or any other Person.

 



--------------------------------------------------------------------------------

(b) Except as provided in the last sentence of paragraph (a) of this Section 12,
the Pledgee, by accepting this Agreement, did not intend to become a member of
any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 12.

 

(c) The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

 

(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.

 

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY.

 

(a) Each Pledgor agrees that it will join with the Pledgee in executing and, at
such Pledgor’s own expense, file and refile under the UCC or other applicable
law such financing statements, continuation statements and other documents, in
form reasonably acceptable to the Pledgee, in such offices as the Pledgee
(acting on its own or on the instructions of the Required Secured Creditors) may
reasonably deem necessary or appropriate and wherever required or permitted by
law in order to perfect and preserve the Pledgee’s security interest in the
Collateral hereunder and hereby authorizes the Pledgee to file financing
statements and amendments thereto relative to all or any part of the Collateral
(including, without limitation, (x) financing statements which list the
Collateral specifically and/or “all assets” as collateral and (y) “in lieu of”
financing statements) without the signature of such Pledgor where permitted by
law, and agrees to do such further acts and things and to execute and deliver to
the Pledgee such additional conveyances, assignments, agreements and instruments
as the Pledgee may reasonably require or deem advisable to carry into effect the
purposes of this Agreement or to further assure and confirm unto the Pledgee its
rights, powers and remedies hereunder or thereunder.

 

(b) Each Pledgor hereby constitutes and appoints the Pledgee its true and lawful
attorney-in-fact, irrevocably, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default, in the
Pledgee’s discretion, to act, require, demand, receive and give acquittance for
any and all monies and claims for monies due or to become due to such Pledgor
under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Pledgee may deem reasonably necessary or advisable to accomplish the purposes of
this Agreement to the fullest extent permitted by applicable law, which
appointment as attorney is coupled with an interest.

 



--------------------------------------------------------------------------------

14. THE PLEDGEE AS COLLATERAL AGENT.

 

The Pledgee will hold in accordance with this Agreement all items of the
Collateral at any time received under this Agreement. It is expressly
understood, acknowledged and agreed by each Secured Creditor that by accepting
the benefits of this Agreement each such Secured Creditor acknowledges and
agrees that the obligations of the Pledgee as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 12 of the Credit Agreement. The Pledgee shall act hereunder on the
terms and conditions set forth herein and in Section 12 of the Credit Agreement.

 

15. TRANSFER BY THE PLEDGORS.

 

Except as permitted (i) prior to the date all Credit Document Obligations have
been paid in full and all Commitments under the Credit Agreement have been
terminated, pursuant to the Credit Agreement, and (ii) thereafter, pursuant to
the other Secured Debt Agreements, no Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein.

 

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.

 

(a) Each Pledgor represents, warrants and covenants as to itself and each of its
Subsidiaries that:

 

(i) it is the legal, beneficial and (except as to Securities credited on the
books of a Clearing Corporation or a Securities Intermediary) record owner of,
and has good and valid title to, all of its Collateral consisting of one or more
Securities, Partnership Interests and Limited Liability Company Interests and
that it has sufficient interest in all of its Collateral in which a security
interest is purported to be created hereunder for such security interest to
attach (subject, in each case, to no pledge, lien, mortgage, hypothecation,
security interest, charge, option, Adverse Claim or other encumbrance
whatsoever, except the liens and security interests created by this Agreement or
permitted under the Secured Debt Agreements);

 

(ii) it has full power, authority and legal right to pledge all the Collateral
pledged by it pursuant to this Agreement;

 

(iii) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in equity or at law);

 

(iv) except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no material consent,
license, permit, approval or

 



--------------------------------------------------------------------------------

authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required to be obtained by such
Pledgor in connection with (a) the execution, delivery or performance of this
Agreement by such Pledgor, (b) the validity or enforceability of this Agreement
against such Pledgor (except as set forth in clause (iii) above), (c) the
perfection or enforceability of the Pledgee’s security interest in such
Pledgor’s Collateral or (d) except for compliance with or as may be required by
applicable securities laws, the exercise by the Pledgee of any of its rights or
remedies provided herein;

 

(v) neither the execution, delivery or performance by such Pledgor of this
Agreement, or any other Secured Debt Agreement to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof nor the
consummation of the transactions contemplated therein: (i) will contravene any
provision of any applicable law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court, arbitrator or governmental
instrumentality, domestic or foreign, applicable to such Pledgor; (ii) will
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any of the properties or
assets of such Pledgor or any of its Subsidiaries pursuant to the terms of any
indenture, lease, mortgage, deed of trust, credit agreement, loan agreement or
any other material agreement, contract or other instrument to which such Pledgor
or any of its Subsidiaries is a party or is otherwise bound, or by which it or
any of its properties or assets is bound or to which it may be subject (except,
in the case of preceding clauses (i) and (ii), other than in the case of any
contravention or conflict as a result of the execution or performance of any
Secured Debt Agreement, if such contraventions, breaches, defaults and/or
conflicts, individually and in the aggregate would not reasonably be expected to
have a Material Adverse Effect); or (iii) will violate any provision of the
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation or limited liability company agreement (or
equivalent organizational documents), as the case may be, of such Pledgor or any
of its Subsidiaries;

 

(vi) all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests and Partnership Interests issued by any Pledgor or
any Subsidiary of any Pledgor) has been duly and validly issued, is fully paid
and non-assessable and is subject to no options to purchase or similar rights;

 

(vii) each of such Pledgor’s Pledged Notes issued by any Pledgor or any
Subsidiary of any Pledgor constitutes, or when executed by the obligor thereof
will constitute, the legal, valid and binding obligation of such obligor,
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether enforcement
is sought in equity or at law);

 

(viii) the pledge, collateral assignment and delivery to the Pledgee of such
Pledgor’s Collateral consisting of Certificated Securities and Pledged Notes
pursuant to

 



--------------------------------------------------------------------------------

this Agreement and the continued possession thereof by the Pledgee or an
Affiliate creates a valid and perfected first priority security interest in such
Certificated Securities and Pledged Notes, and the proceeds thereof, subject to
no prior Lien or encumbrance or to any agreement purporting to grant to any
third party a Lien or encumbrance on the property or assets of such Pledgor
which would include the Securities (other than the liens and security interests
permitted under the Secured Debt Agreements then in effect) and the Pledgee is
entitled to all the rights, priorities and benefits afforded by the UCC or other
relevant law as enacted in any relevant jurisdiction to perfect security
interests in respect of such Collateral; and

 

(ix) with respect to Collateral consisting of a Security Entitlement, the
respective Pledgor shall have taken all steps in its control so that the Pledgee
obtains “control” (as defined in Section 8-106 of the UCC) over such Security
Entitlement, except to the extent that the obligation of the applicable Pledgor
to provide the Pledgee with “control” of such Collateral has not yet arisen
under this Agreement.

 

(b) Each Pledgor covenants and agrees that it will defend the Pledgee’s right,
title and security interest in and to such Pledgor’s Collateral and the proceeds
thereof against the claims and demands of all persons whomsoever; and each
Pledgor covenants and agrees that it will have like title to and right to pledge
any other property at any time hereafter pledged to the Pledgee by such Pledgor
as Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Pledgee and the other Secured Creditors.

 

(c) Each Pledgor covenants and agrees that it will take no action which would
violate any of the terms of any Secured Debt Agreement.

 

17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC.

 

The exact legal name of each Pledgor, the type of organization of such Pledgor,
whether or not such Pledgor is a Registered Organization, the jurisdiction of
organization of such Pledgor, such Pledgor’s Location, the organizational
identification number (if any) of each Pledgor, and whether or not such Pledgor
is a Transmitting Utility, is listed on Annex A hereto for such Pledgor. No
Pledgor shall change its legal name, its type of organization, its status as a
Registered Organization (in the case of a Registered Organization), its status
as a Transmitting Utility or as a Person which is not a Transmitting Utility, as
the case may be, its jurisdiction of organization, its Location, or its
organizational identification number (if any), except that any such changes
shall be permitted (so long as not in violation of the applicable requirements
of the Secured Debt Agreements and so long as same do not involve (x) a
Registered Organization ceasing to constitute same or (y) any Pledgor changing
its jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
Collateral Agent not less than 15 days’ prior written notice of each change to
the information listed on Annex A (as adjusted for any subsequent changes
thereto previously made in accordance with this sentence), together with a
supplement to Annex A which shall correct all information

 



--------------------------------------------------------------------------------

contained therein for such Pledgor, and (ii) in connection with the respective
such change or changes, it shall have taken all action reasonably requested by
the Collateral Agent to maintain the security interests of the Collateral Agent
in the Collateral intended to be granted hereby at all times fully perfected and
in full force and effect. In addition, to the extent that any Pledgor does not
have an organizational identification number on the date hereof and later
obtains one, such Pledgor shall promptly thereafter deliver a notification of
the Collateral Agent of such organizational identification number and shall take
all actions reasonably satisfactory to the Collateral Agent to the extent
necessary to maintain the security interest of the Collateral Agent in the
Collateral intended to be granted hereby fully perfected and in full force and
effect.

 

18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.

 

The obligations of each Pledgor under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever (other than termination of this
Agreement pursuant to Section 20 or, with respect to a specific Pledgor, release
of such Pledgor pursuant to Section 32 hereof), including, without limitation:

 

(i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Secured Debt Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;

 

(ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);

 

(iii) any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee;

 

(iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or

 

(v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.

 

19. SALE OF COLLATERAL WITHOUT REGISTRATION.

 

(a) If the Pledgee shall determine to exercise its rights to sell any or all of
the Collateral pursuant to Section 7, and if in the reasonable opinion of the
Pledgee it is necessary or reasonably advisable to have the Collateral, or that
portion thereof to be sold, registered under the provisions of the federal or
state securities laws, such Pledgor as soon as practicable and at its

 



--------------------------------------------------------------------------------

expense will use its reasonable best efforts to cause such registration to be
effected (and be kept effective) and will use its reasonable best efforts to
cause such qualification and compliance to be effected (and be kept effective)
as may be so requested and as would permit or facilitate the sale and
distribution of such Collateral consisting of Securities, Limited Liability
Company Interests or Partnership Interests, including, without limitation,
registration under the Securities Act, as then in effect (or any similar statute
then in effect), appropriate qualifications under applicable blue sky or other
state securities laws and appropriate compliance with any other governmental
requirements; provided, that the Pledgee shall furnish to such Pledgor such
information regarding the Pledgee as such Pledgor may request in writing and as
shall be required in connection with any such registration, qualification or
compliance. Each Pledgor will cause the Pledgee to be kept reasonably advised in
writing as to the progress of each such registration, qualification or
compliance and as to the completion thereof, will furnish to the Pledgee such
number of prospectuses, offering circulars and other documents incident thereto
as the Pledgee from time to time may reasonably request, and will indemnify, to
the extent permitted by law, the Pledgee and all other Secured Creditors
participating in the distribution of such Collateral consisting of Securities,
Limited Liability Company Interests or Partnership Interests against all claims,
losses, damages and liabilities caused by any untrue statement (or alleged
untrue statement) of a material fact contained therein (or in any related
registration statement, notification or the like) or by any omission (or alleged
omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may have been caused by an untrue statement or omission based upon
information furnished in writing to such Pledgor by the Pledgee or such other
Secured Creditor expressly for use therein.

 

(b) If at any time when the Pledgee shall determine to exercise its right to
sell all or any part of the Collateral consisting of Securities, Limited
Liability Company Interests or Partnership Interests pursuant to Section 7
hereof, and such Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under the Securities Act, as then
in effect, the Pledgee may, in its sole and absolute discretion, sell such
Collateral or part thereof by private sale in such manner and under such
circumstances as the Pledgee may deem necessary or advisable in order that such
sale may legally be effected without such registration. Without limiting the
generality of the foregoing, in any such event the Pledgee, in its sole and
absolute discretion (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof shall have been filed under such Securities Act, (ii) may approach
and negotiate with a single possible purchaser to effect such sale, and (iii)
may restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Collateral or part thereof. In the event of
any such sale, the Pledgee shall incur no responsibility or liability for
selling all or any part of the Collateral at a price which the Pledgee, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might be realized if the sale were deferred until the registration as aforesaid.

 

20. TERMINATION; RELEASE.

 

(a) On the Termination Date (as defined below), this Agreement shall terminate
(provided that all indemnities set forth herein including, without limitation,
in Section 11 hereof

 



--------------------------------------------------------------------------------

shall survive any such termination) and the Pledgee, at the request and expense
of such Pledgor, will execute and deliver to such Pledgor a proper instrument or
instruments (including UCC termination statements) acknowledging the
satisfaction and termination of this Agreement (including, without limitation,
UCC termination statements and instruments of satisfaction, discharge and/or
reconveyance), and will duly release from the security interest created hereby
and assign, transfer and deliver to such Pledgor (without recourse and without
any representation or warranty) such of the Collateral as may be in the
possession of the Pledgee and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement, together with any moneys at the
time held by the Pledgee or any of its sub-agents hereunder and, with respect to
any Collateral consisting of an Uncertificated Security, a Partnership Interest
or a Limited Liability Company Interest (other than an Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary), a termination of the
agreement relating thereto executed and delivered by the issuer of such
Uncertificated Security pursuant to Section 3.2(a)(ii) or by the respective
partnership or limited liability company pursuant to Section 3.2(a)(iv)(2). As
used in this Agreement, “Termination Date” shall mean the date upon which the
Commitments under the Credit Agreement have been terminated and all Interest
Rate Protection Agreements entitled to the benefits of this Agreement have been
terminated, no Letter of Credit or Note (as defined in the Credit Agreement) is
outstanding (and all Loans have been paid in full), all Letters of Credit have
been terminated, and all other Obligations (other than indemnities described in
Section 11 hereof and described in Section 13.01 of the Credit Agreement, and
any other indemnities set forth in any other Security Documents, in each case
which are not then due and payable) then due and payable have been paid in full.

 

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Credit Party) (x) at any time prior to the time at
which all Credit Document Obligations have been paid in full and all Commitments
and Letters of Credit under the Credit Agreement have been terminated, in
connection with a sale or disposition permitted by Section 9.02 of the Credit
Agreement or is otherwise released at the direction of the Required Lenders (or
all the Lenders if required by Section 13.12 of the Credit Agreement) or (y) at
any time thereafter, to the extent permitted by the other Secured Debt
Agreements, and in the case of clauses (x) and (y), the proceeds of such sale or
disposition (or from such release) are applied in accordance with the terms of
the Credit Agreement or such other Secured Debt Agreement, as the case may be,
to the extent required to be so applied, the Pledgee, at the request and expense
of such Pledgor, will duly release from the security interest created hereby
(and will execute and deliver such documentation, including termination or
partial release statements and the like in connection therewith) and assign,
transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral as is then being (or has
been) so sold or released and as may be in the possession of the Pledgee (or, in
the case of Collateral held by any sub-agent designated pursuant to Section 4
hereto, such sub-agent) and has not theretofore been released pursuant to this
Agreement.

 

(c) At any time that any Pledgor desires that Collateral be released as provided
in the foregoing Section 20(a) or (b), it shall deliver to the Pledgee (and the
relevant sub-agent, if any, designated pursuant to Section 4 hereof) a
certificate signed by an authorized officer of such Pledgor stating that the
release of the respective Collateral is permitted pursuant to Section 20(a) or
(b) hereof. If reasonably requested by the Pledgee (although the Pledgee shall
have no obligation

 



--------------------------------------------------------------------------------

to make any such request), the relevant Pledgor shall furnish appropriate legal
opinions (from counsel, reasonably acceptable to the Pledgee) to the effect set
forth in the immediately preceding sentence.

 

(d) The Pledgee shall have no liability whatsoever to any other Secured Creditor
as the result of any release of Collateral by it in accordance with (or which
the Collateral Agent in the absence of gross negligence and willful misconduct
believes to be in accordance with) this Section 20.

 

21. NOTICES, ETC.

 

Except as otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or courier service and all
such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Pledgee or any Pledgor shall not be effective until
received by the Pledgee or such Pledgor, as the case may be. All notices and
other communications shall be in writing and addressed as follows:

 

(a) if to any Pledgor, at its address set forth opposite its signature below;

 

(b) if to the Pledgee, at:

 

Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

Attention: Albert Fischetti

Telephone No.: (212) 250-0452

Telecopier No.: (212) 797-5904

 

(c) if to any Lender Creditor, either (x) to the Administrative Agent, at the
address of the Administrative Agent specified in the Credit Agreement, or (y) at
such address as such Lender Creditor shall have specified in the Credit
Agreement;

 

(d) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to the Pledgors and the Pledgee;

 

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

 

22. WAIVER; AMENDMENT.

 

Except as provided in Sections 30 and 32 hereof, none of the terms and
conditions of this Agreement may be changed, waived, modified or varied in any
manner whatsoever except in accordance with the requirements specified in the
Security Agreement.

 



--------------------------------------------------------------------------------

23. SUCCESSORS AND ASSIGNS.

 

This Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect, subject to release and/or termination
as set forth in Section 20, (ii) be binding upon each Pledgor, its successors
and assigns; provided, however, that no Pledgor shall assign any of its rights
or obligations hereunder without the prior written consent of the Pledgee (with
the prior written consent of the Required Secured Creditors), and (iii) inure,
together with the rights and remedies of the Pledgee hereunder, to the benefit
of the Pledgee, the other Secured Creditors and their respective successors,
transferees and assigns. All agreements, statements, representations and
warranties made by each Pledgor herein or in any certificate or other instrument
delivered by such Pledgor or on its behalf under this Agreement shall be
considered to have been relied upon by the Secured Creditors and shall survive
the execution and delivery of this Agreement and the other Secured Debt
Agreements regardless of any investigation made by the Secured Creditors or on
their behalf.

 

24. HEADINGS DESCRIPTIVE.

 

The headings of the several Sections of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

 

25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

 

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH SUCH PARTY HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND
AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID
COURTS THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER IT. EACH SUCH PARTY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH PARTY AT
ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 21 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH SUCH PARTY HEREBY IRREVOCABLY WAIVES
ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND

 



--------------------------------------------------------------------------------

AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR
UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY SUCH PARTY
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER PARTY IN ANY OTHER
JURISDICTION.

 

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

26. PLEDGOR’S DUTIES.

 

It is expressly agreed, anything herein contained to the contrary
notwithstanding, that each Pledgor shall remain liable to perform all of the
obligations, if any, assumed by it with respect to the Collateral and the
Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgor’s possession, nor shall the
Pledgee be required or obligated in any manner to perform or fulfill any of the
obligations of any Pledgor under or with respect to any Collateral.

 

27. COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with each Pledgor and the Pledgee.

 

28. SEVERABILITY.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



--------------------------------------------------------------------------------

29. RECOURSE.

 

This Agreement is made with full recourse to each Pledgor and pursuant to and
upon all the representations, warranties, covenants and agreements on the part
of such Pledgor contained herein and in the other Secured Debt Agreements and
otherwise in writing in connection herewith or therewith.

 

30. ADDITIONAL PLEDGORS.

 

It is understood and agreed that any Subsidiary of Holdings that is required to
become a party to this Agreement after the date hereof pursuant to the
requirements of the Credit Agreement or any other Credit Document, shall become
a Pledgor hereunder by (x) executing a counterpart hereof, or a joinder
agreement in form satisfactory to the Pledgee, and delivering the same to the
Pledgee, (y) delivering supplements to Annexes A through G, hereto as are
necessary to cause such annexes to be complete and accurate with respect to such
additional Pledgor on such date and (z) taking all actions as specified in this
Agreement as would have been taken by such Pledgor had it been an original party
to this Agreement, in each case with all documents required above to be
delivered to the Pledgee and with all documents and actions required above to be
taken to the reasonable satisfaction of the Pledgee.

 

31. LIMITED OBLIGATIONS.

 

It is the desire and intent of each Pledgor and the Secured Creditors that this
Agreement shall be enforced against each Pledgor to the fullest extent
permissible under the laws applied in each jurisdiction in which enforcement is
sought. Notwithstanding anything to the contrary contained herein, in
furtherance of the foregoing, it is noted that the obligations of each Pledgor
constituting a Subsidiary Guarantor have been limited as provided in the
Subsidiaries Guaranty.

 

32. RELEASE OF PLEDGORS.

 

If at any time all of the Equity Interests of any Pledgor owned by the Borrower
or any of its Subsidiaries are sold (to a Person other than a Credit Party) in a
transaction permitted pursuant to the Credit Agreement (and which does not
violate the terms of any other Secured Debt Agreement then in effect), then,
such Pledgor shall be released as a Pledgor pursuant to this Agreement without
any further action hereunder (it being understood that the sale of all of the
Equity Interests in any Person that owns, directly or indirectly, all of the
Equity Interests in any Pledgor shall be deemed to be a sale of all of the
Equity Interests in such Pledgor for purposes of this Section), and the Pledgee
is authorized and directed to execute and deliver such instruments of release as
are reasonably satisfactory to it. At any time that the Borrower desires that a
Pledgor be released from this Agreement as provided in this Section 32, the
Borrower shall deliver to the Pledgee a certificate signed by a principal
executive officer of the Borrower stating that the release of such Pledgor is
permitted pursuant to this Section 32. If requested by Pledgee (although the
Pledgee shall have no obligation to make any such request), the Borrower shall
furnish legal opinions (from counsel acceptable to the Pledgee) to the effect
set forth in the immediately preceding sentence. The Pledgee shall have no
liability whatsoever to any other Secured Creditor as a result of the release of
any Pledgor by it in accordance with, or which it believes to be in accordance
with, this Section 32.

 

* * * *

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

 

Address:

 

8607 Roberts Drive, Suite 250

Atlanta, GA 30350

Tel: 770-645-4800

Fax: 770-645-4810

 

BWAY CORPORATION,
as a Pledgor

   

By:

 

/s/ J. M. O’Connell

       

Name: Jeff O’Connell

       

Title: Vice President/Secretary

   

BCO HOLDING COMPANY,
as a Pledgor

   

By:

 

/s/ James J. Connors

       

Name: James J. Connors, II

       

Title: Vice President and Secretary

 



--------------------------------------------------------------------------------

ARMSTRONG CONTAINERS, INC. By:   /s/ J. M. O’Connell    

Name: Jeff O’Connell

Title: Vice President/Secretary

SC PLASTICS LLC By:   /s/ J. M. O’Connell    

Name: Jeff O’Connell

Title: Vice President/Secretary

NORTH AMERICA PACKAGING

CORPORATION

By:   /s/ J. M. O’Connell    

Name: Jeff O’Connell

Title: Vice President/Secretary

NORTH AMERICA PACKAGING OF PUERTO

RICO, INC.

By:   /s/ J. M. O’Connell    

Name: Jeff O’Connell

Title: Vice President/Secretary

 



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

    as Collateral Agent and Pledgee

 

By:   /s/ Albert Fischetti    

Name: Albert Fischetti

Title: Director

 